Citation Nr: 1040244	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-33 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and a 
major depressive disorder.  

2.  Entitlement to service connection for sleep apnea disorder.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to an increased rating in excess of 20 percent 
for hearing loss.


REPRESENTATION

Appellant represented by:	John Blair, Esq.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 January 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from June 2003, January 2004, and October 2006 rating decisions 
of a Department of Veteran's Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran filed separate claims for service connection for a 
nervous condition, to include major depression and nightmares, 
and PTSD.  The Board has recharacterized the issue as entitlement 
to service connection for an acquired psychiatric disorder, to 
include PTSD and a depressive disorder.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that additional pertinent evidence, including 
private medical records, a Vet Center report, articles, and a lay 
statement in support of the Veteran's claim was added to the 
claims file after the RO issued an February 2009 Supplemental 
Statement of the Case (SOC).  The Veteran has not submitted a 
waiver of initial consideration of this material by the RO.  In 
these circumstances, the law requires that the Board return the 
appeal to the RO/AMC for initial consideration of the new 
evidence.  See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 
U.S.C.A. § 7104 (2009); 38 C.F.R. § 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.	 The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment with regard to 
his claims, that is not evidenced by 
the current record.  The Veteran should 
be provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC should then obtain 
these records and associate them with 
the claims folder.

2.	Thereafter, the RO must consider all of 
the evidence of record and re- 
adjudicate the Veteran's claims.  If 
the benefit sought on appeal remains 
denied, the Veteran must be provided a 
supplemental statement of the case.  
The SSOC must set forth that the 
additional evidence has been considered 
and contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned 
to the Board for appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


